Citation Nr: 1107380	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to 
include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from July 1987 to June 
1998.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In December 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A right knee disability is related to an established event, 
injury, or disease during service.


CONCLUSION OF LAW

A right knee disability was incurred in or aggravated by service, 
or is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
November 2005.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in January 2006.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in a June 2008 
letter on other issues.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records, and post-service VA and private treatment records 
pertaining to his claimed disability have been obtained and 
associated with his claims file.  The Veteran was also provided 
with a June 2006 VA examination to determine the nature and 
etiology of his right knee disorder. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis (degenerative joint disease), may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In a May 1998 rating action, the Veteran was granted service 
connection for residuals of a left knee injury based upon a 
documented in-service left knee injury and findings of a mild 
left knee disorder upon release of active duty. 

The Veteran's service treatment records, including May 1989 
enlistment and December 1997 medical evaluation board (MEB) 
examinations, are silent for any complaints, diagnosis, or 
treatment for right knee pain. 

VA outpatient treatment records include a July 2002 clinic note 
indicating a normal right knee.  An October 2004 VA X-ray study 
of the knees degenerative changes particularly in the medial 
compartments, bilaterally.  A September 2005 VA progress note, 
the examiner noted a history of traumatic arthritis in both 
knees. 

The Veteran filed a claim in November 2005 for a right knee 
disorder which he believed was due to overcompensating for a 
service-connected left knee disorder. 

In a December 2005 VA progress note, the examiner noted that the 
Veteran had full range of motion in his knees and ambulated with 
a mild limp bilaterally.  An X-ray report from that time found 
moderate degenerative changes in both knees.  The diagnosis was 
end-stage arthritis in both knees.  

During a June 2006 VA examination, the examiner noted the Veteran 
has bilateral degenerative joint disease of the knees partially 
related to his weight of 330 pounds.  The examiner opined that 
the right knee disorder would not be related to the left knee 
disorder as it is a totally separate entity.  

In May 2008, the Veteran submitted multiple statements by friends 
and family attesting that they had witnessed the Veteran 
compensate for his left knee by shifting his weight to the right 
knee.  

The Veteran reported in a June 2008 statement that his service-
connected left knee disorder was the proximate cause of 
additional disability in his right knee. 

In a June 2008 private treatment record, G. S., M.D., reported 
the Veteran had a bipedal gait with bilateral antalgia.  

During an August 2008 VA orthopedic consultation, the examiner 
noted that the Veteran ambulated with an antalgic gait favoring 
the right lower extremity.  An X-ray report was referenced as 
finding marked degenerative changes greater in the medial and 
patellofemoral compartments with advanced osteoarthritis, bone-
on-bone appearance on both.  

During a September 2008 VA hip examination, the examiner noted 
the Veteran had a mild limp right leg, weighed 328 pounds, and 
was 5 foot 11 inches tall.

In a June 2009 private treatment record from C. O., M.D., the 
physician noted that the Veteran had worsening pain on the right 
since he has been putting more weight on that side compensating 
for the pain in his left knee.  The examiner further noted an 
antalgic gait and referred to an X-ray examination report which 
found marked tricompartmental osteoarthritis.  The examiner 
opined that the Veteran's right knee was more likely than not a 
result of his weight and the favoring of the right side over the 
years because of the severe pain on the left.  

In a December 2010 private treatment record, C. O., M.D., 
indicated that the Veteran sustained an injury in 1992 to this 
left knee.  He subsequently gained a tremendous amount of weight 
and started having multiple problems including hip pain and knee 
pain.  The Veteran had lost over 100 pounds since May 2010.  The 
examiner opined that it was probable that the original left knee 
injury led to a long term antalgic gait and overloading of the 
right knee, especially when he was morbidly obese, and this could 
be the cause of the degenerative problems in the right knee.   

In December 2010, the Veteran appeared and gave testimony before 
the undersigned Veterans' Law Judge during a travel board 
hearing.  He testified regarding the right knee, indicating that 
his private physician had opined that the right knee disability 
was made worse by overuse to compensate for the left knee 
disorder.   

In view of the totality of the evidence and resolving all doubt 
in the Veteran's favor, the Board finds that his right knee 
disability is due to his service-connected left knee disability.  
The December 2010 private physician determined that the Veteran's 
right knee disability was created by years of an antalgic gait 
due to his service-connected left knee disability.  The July 2006 
VA examiner, a nurse practioner, opined that the Veteran's right 
knee disorder would not be related to the left knee disorder as 
it is a totally separate entity.  This opinion is inadequate as 
it is not based on any kind of examination of the right knee, nor 
is it supported in any way as to why one knee cannot affect the 
other.  Consequently, the Board finds that the evidence of record 
is at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, service connection for a right knee 
disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for a right knee disability, to 
include as secondary to a service-connected left knee disability 
is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


